         Case 5:18-cv-00697-G Document 101 Filed 08/10/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

ZAGARUYKA & ASSOCIATES,                   )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )         Case No. CIV-18-697-G
                                          )
HEALTHSMART BENEFIT                       )
SOLUTIONS INC. d/b/a                      )
HEALTHSMART,                              )
                                          )
      Defendant.                          )


NATIONAL UNION FIRE                       )
INSURANCE COMPANY OF                      )
PITTSBURGH, PA,                           )
                                          )
      Counterclaimant,                    )
                                          )
v.                                        )
                                          )
ASHLEY ZAGARUYKA,                         )
individually and d/b/a                    )
ZAGARUYKA & ASSOCIATES,                   )
                                          )
      Counterclaim Defendant;             )
                                          )
and                                       )
                                          )
CAROL PROCTOR,                            )
                                          )
      Counterclaim Defendant.             )

                                      ORDER

      On June 2, 2020, Counterclaim Defendant Ashley Zagaruyka, individually and d/b/a

Zagaruyka & Associates, filed a Motion for Sanctions (Doc. No. 86). Counterclaimant

National Union Fire Insurance Company of Pittsburgh, PA, has responded (Doc. No. 88),
          Case 5:18-cv-00697-G Document 101 Filed 08/10/20 Page 2 of 5




and a Reply also was filed (Doc. No. 90). Argument on the Motion was heard in open

court on June 25, 2020.

       Included within the Motion was a challenge to the Court’s subject-matter

jurisdiction over this matter. See Mot. at 11. While not an appropriate basis upon which

to seek sanctions, “[c]hallenges to subject-matter jurisdiction can of course be raised at any

time prior to final judgment.” Grupo Dataflux v. Atlas Global Grp., 541 U.S. 567, 571

(2004); see also Fed. R. Civ. P. 12(h). Accordingly, the Court addresses the issue herein.

   I. Background

       This civil lawsuit was initially filed in state court by Zagaruyka & Associates

(“Z&A”), raising claims against HealthSmart Benefit Solutions Inc. d/b/a HealthSmart

(“HealthSmart”). See Pet. (Doc. No. 1-2). HealthSmart then removed the matter to this

court on the basis of diversity jurisdiction under 28 U.S.C. § 1332. See Notice of Removal

(Doc. No. 1) at 1, 3; see also 28 U.S.C. § 1332(a)(1) (providing that the federal district

courts have original jurisdiction of all civil actions where the amount in controversy

exceeds $75,000 and the matter is between “citizens of different States”). There      is   no

dispute that at the time of removal, complete diversity existed between the plaintiff Z&A,

who is a citizen of Oklahoma for diversity-jurisdiction purposes, and the defendant

HealthSmart, who is a citizen of Texas and Illinois for diversity-jurisdiction purposes. See

Pet. ¶¶ 1, 4; Notice of Removal at 3; Siloam Springs Hotel v. Century Sur. Co., 781 F.3d

1233, 1237-38 (10th Cir. 2015); 28 U.S.C. § 1332(c)(1).              Z&A’s claims against

HealthSmart were dismissed in their entirety on October 25, 2019, with judgment to be

entered at the conclusion of this litigation. See Order of Oct. 25, 2019 (Doc. No. 35).


                                              2
          Case 5:18-cv-00697-G Document 101 Filed 08/10/20 Page 3 of 5




       Soon after removal, the Court granted HealthSmart’s unopposed request to amend

its initial responsive pleading in order to assert an amended counterclaim (the

“Counterclaim”) against both Z&A and Carol Proctor, who is alleged to be a citizen of

Texas. See Order of Jan. 22, 2019 (Doc. No. 19) (citing Fed. R. Civ. P. 13(h), 20).

HealthSmart’s Amended Answer and Counterclaim (Doc. No. 20) was filed on January 29,

2019. Z&A filed its answer to the Counterclaim on February 18, 2019. See Doc. No. 23;

Fed. R. Civ. P. 15(a)(3).1

       On February 4, 2020, National Union Fire Insurance Company of Pittsburgh, PA

(“National Union”), a citizen of Pennsylvania and New York, was ordered to be substituted

as the counterclaimant on the Counterclaim against Z&A and Proctor. See Resp. (Doc. No.

88) at 5; Order of Feb. 4, 2020 (Doc. No. 66). On May 28, 2020, the Court ordered that

“Ashley Zagaruyka, individually and d/b/a Zagaruyka & Associates” be substituted for

Z&A as the counterclaim defendant on National Union’s Counterclaim. See Order of May

28, 2020 (Doc. No. 83).

    II. Discussion

       Counterclaim Defendant Ashley Zagaruyka objects that HealthSmart, as a citizen

of Texas, “destroyed” the diversity of citizenship upon which the Court’s subject-matter

jurisdiction was based by pleading a counterclaim against Carol Proctor, who also is a

citizen of Texas. Mot. at 11; see also Reply at 4-8.




1
 After Ms. Proctor failed to plead or otherwise defend against the counterclaim, her default
was entered on January 24, 2020. See Doc. No. 61.


                                             3
            Case 5:18-cv-00697-G Document 101 Filed 08/10/20 Page 4 of 5




         As outlined in the Court’s Order allowing HealthSmart to amend its initial

counterclaim, Ms. Proctor was joined as a counterclaim defendant pursuant to Federal

Rules of Civil Procedure 13 and 20. Specifically, the Court considered the addition of Ms.

Proctor as a party to the counterclaim under Rule 13(h) and found permissive joinder of

Ms. Proctor for this purpose was proper under Rule 20(a)(2). See Order of Jan. 22, 2019,

at 2 n.2.

         As referenced in that Order, the Court is authorized under 28 U.S.C. § 1367(a) to

exercise supplemental jurisdiction “over all other claims that are so related to” to the

original diversity claims “that they form part of the same case or controversy under Article

III of the United States Constitution.”       28 U.S.C. § 1367(a).       “Such supplemental

jurisdiction shall include claims that involve the joinder . . . of additional parties.” Id. The

Counterclaim alleged by National Union satisfies this standard and, so, that statute

authorizes the Court’s exercise of supplemental jurisdiction over the Counterclaim. See

Order of Jan. 22, 2019, at 1 n.1; Pet. ¶¶ 10-34; Am. Answer & Countercl. (Doc. No. 20) at

13-31.

         Further, the Court’s exercise of supplemental jurisdiction under § 1367(a) did not

destroy the Court’s subject-matter jurisdiction over this action, despite any lack of diversity

between HealthSmart (the original counterclaimant) and Ms. Proctor (an additional

counterclaim defendant joined pursuant to Rules 13(h) and 20(a)(2)). See Order of Jan. 22,

2019, at 1 n.1; 28 U.S.C. § 1367(b) (prescribing the exceptions to exercise of supplemental

jurisdiction in diversity actions, none of which apply here); Bd. of Cty. Comm’rs of Cty. of

Marshall v. Cont’l W. Ins. Co., No. 01-2183-CM, 2002 WL 73394, at *4-5 (D. Kan. Jan.


                                               4
          Case 5:18-cv-00697-G Document 101 Filed 08/10/20 Page 5 of 5




2, 2002); cf. Price v. Wolford, 608 F.3d 698, 702-03 (10th Cir. 2010) (finding that the

exercise of supplemental jurisdiction over the claims of a nondiverse party did not destroy

jurisdiction even though “the federal court would not have had diversity jurisdiction” if the

intervening party “had been a named defendant when suit was brought”).

                                      CONCLUSION

       Accordingly, the Court DENIES the Motion for Sanctions (Doc. No. 86) insofar as

the Motion seeks relief due to a lack of subject-matter jurisdiction. The remainder of the

Motion for Sanctions will be addressed by separate order.

       IT IS SO ORDERED this 10th day of August, 2020.




                                             5
